DETAILED ACTION
Response to Amendment
Claims 1-13 are pending.
Response to Arguments
Applicant’s arguments filed 01/15/2021 have been fully considered.
Regarding the rejection of claim 1 under 35 U.S.C. 102(a)(2) as being anticipated by Bichot et al. (US20120311174A1), Applicants argues on page 7 that Bichot fails to teach claim 1 that requires obtaining from an apparatus of the data network and/or comprised in the description file received at least one piece of information on distribution of requests for downloading segments by network interface and selecting a network interface of the terminal from among the network interfaces associated with the download paths comprised in the description file, as a function of the information on distribution of requests obtained. 
Applicant’s arguments are not persuasive. Bichot describes in [Abstract] a method for delivering content over multiple communication paths; and
“obtaining at least one piece of information [number of chunks, and the chunk size] on distribution of requests [client device CD sends, e.g. distributes, a first request to the server CS1 and a second request to the second server CS2] for downloading segments by network interface which is obtained from an apparatus [servers CS1, CS2] of the data network and/or comprised in the description file [manifest] received” by showing in para [0063] a manifest file is received by the client device CD from at least one of the servers CS1, CS2. This manifest file comprises a list of the supported bit rates BRA, BRB, BRC, BRD and for each supported bit rates BRA, BRB, BRC, BRD the list further comprises the total number of chunks, and the chunk size. This manifest file comprises the total number of chunks, and the chunk size; para [0074] shows based on the manifest, the client device CD sends, e.g. distributes, a first request to the server CS1 via path P1 a first part of the chunk at the requested bit rate RBR and a second request to the second server CS2 via path P2 a second part of the chunk. Para [0084] further explains that the client device CD sends in parallel requests for non-overlapping parts of a chunk of content concurrently from these servers CSl, CS2,..., CSn.
“selecting a network interface [CI1 or CI2]  of the terminal from among the network interfaces associated with the download paths [P1, P2] comprised in the description file, as a function of the information on distribution of requests obtained” by showing in para [0074] shows the client device CD sends a request to the server CS1 via path P1 and another request to the second server CS2 via path P2 a second part of the chunk; para [0051] shows the first path P1 is defined by a communication address of a first communication interface CI1 of the client device. Accordingly the second path P2 is defined by a communication address of a second communication interface CI2 of the client device.
Therefore Bichot discloses the limitations above of the claim.
As noted on page 10 of the Arguments, the Examiner advises the Applicant to further narrow the “distribution of requests” in claim 1 as described in page 12, lines 29-36 of the Specification in order to distinguish with Bichot.

Regarding the rejections of claims 2-4 under 35 U.S.C. 103 as being unpatentable over Bichot, further in view of Oyman et al. (US20180139254A1), Applicant argues on page 16 that the system of Bichot et al cannot be modified by the teaching of Oyman et al to make the terminal anticipate the detection of traffic congestion on the various routes as the claimed invention does.
Applicant does not argue the language of the claims. The claims does not explicitly require the terminal anticipate the detection of traffic congestion on the various routes.  
Bichot discloses in [Abstract] an adaptive streaming technique; and 
“the at least two pieces of information respectively representative of two download paths [P1, P2] are comprised respectively in a URL field of the description file [manifest]” by showing in para [0063] a manifest file is received by the client device CD from at least one of the servers CS1, CS2 that comprises a list of the supported bit rates BRA, BRB, BRC, BRD; para [0074] shows based on the manifest, the client device CD sends, e.g. distributes, a first request to the server CS1 via path P1 a first part of the chunk at the requested bit rate RBR and a second request to the second server CS2 via path P2 a second part of the chunk; para [0008] shows the client fetches the chunk thanks to an URL pointer, e.g. URLs of servers CS1 and CS2.
Bichot fails to teach MPEG-DASH standard; and the URL pointer is a “BaseURL”. 

One skilled in the art would be motivated to combine the adaptive streaming technique in Bichot ([Abstract]) with the dynamic adaptive streaming over DASH in Oyman ([Abstract]) by replacing the URL pointer in Bichot (para [0008]) with the base URL in Oyman (para [0045]) in order to indicate the base URL throughput information (Oyman; para [0045]), e.g. throughput supported bit rates BRA, BRB, BRC, BRD in the manifest file received from at least one of the servers CS1, CS2 (Bichot; para [0063]).
Therefore Bichot and Oyman can be combined to disclose the limitations above of claims 2-4.

Regarding the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Bichot, further in view of Oyman, Applicant argues on page 16 that the system of Bichot et al cannot be modified by the teaching of Oyman et al to make the terminal anticipate the detection of traffic congestion on the various routes as the claimed invention does.
Applicant does not argue the language of the claims. The claims does not explicitly require the terminal anticipate the detection of traffic congestion on the various routes.  
Bichot discloses in [Abstract] an adaptive streaming technique; and
“the information on distribution of the requests [a first request to the server CS1 and a second request to the second server CS2] for downloading segments by network interface is obtained via an exchange of messages between a server of the data network and the terminal” by showing in para [0063] a manifest file is received by the client device CD from at least one of the servers CS1, CS2 that comprises a list of the supported bit rates BRA, BRB, BRC, BRD; para [0074] shows the client device CD sends, e.g. distributes, a first request to the server CS1 via path P1 a first part of the chunk and a second request to the second server CS2 via path P2 a second part of the chunk.
Bichot fails to teach the exchange of messages according to the SAND mechanism of the MPEG-DASH standard.”
Oyman remedies the deficiencies in Bichot by showing the “exchange of messages between a server of the data network and the terminal according to the SAND (Server And Network Assisted DASH) mechanism of the MPEG-DASH standard” by showing in para [0030] that in order to enhance the delivery of DASH content, server and network assisted DASH (SAND) techniques can provide messages between a DASH client 206 and network element(s).
One skilled in the art would be motivated to combine the adaptive streaming technique in Bichot ([Abstract]) with the dynamic adaptive streaming over DASH in Oyman ([Abstract]) in order to enhance the delivery of DASH content by using DASH (SAND) techniques to provide messages between a DASH client 206 and network element(s) (Oyman; para [0030]), e.g. the client device CD distributes a first request to the server CS1 via path P1 a first part of the chunk and a second request to the second server CS2 via path P2 a second part of the chunk (Bichot; para [0074]) according to SAND.
Therefore Bichot and Oyman can be combined to disclose the limitations above of claim 5.

As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bichot et al. (US20120311174A1).
Regarding claim 1, Bichot discloses a method for downloading an audiovisual content from a data network implemented by a terminal and comprising the following acts ([Abstract] shows a method for providing a media content to be rendered at a client device; para [0008] shows the media to be streamed is video and audio): 
receiving a description file [manifest file] describing a sub-dividing of the audiovisual content into a set of segments (para [0007] shows the media to be streamed by the Server is previously chopped into chunks representing for example one to ten seconds duration; para [0063] shows a manifest file is received by the client device CD from at least one of the servers CS1, CS2. This manifest file comprises a 
the description file comprising at least two pieces of information [supported bit rates] representative of respectively two segment download paths [P1, P2], each piece of information representative of a download path being associated with a network interface [CI1, CI2], at least two network interfaces being distinct (para [0024, 0063] shows the manifest file comprises a list of the supported bit rates accessible by said client device CD though a first and a second path P1, P2; para [0051] shows the first path P1 is defined by a communication address of a first communication interface CI1 of the client device CD and a communication address of a first server communication interface SI1. Accordingly the second path P2 is defined by a communication address of a second communication interface CI2 of the client device CD and a communication address of a second server communication interface SI2; para [0056] shows the two server communication interfaces SI1, SI2 are located on two different servers CS1, CS2 or located on a single server CS1), 
obtaining at least one piece of information [number of chunks, and the chunk size] on distribution of requests for downloading segments by network interface which is obtained from an apparatus of the data network and/or comprised in the description file received (para [0063] shows this manifest file comprises the total number of chunks, and the chunk size; para [0074] shows the client device CD sends, e.g. distributes, a first request to the server CS1 via path P1 a first part of the chunk at the requested bit rate RBR and a second request to the second server CS2 via path P2 a second part of the chunk; para [0084] further explains that the client device CD sends in parallel requests for non-overlapping parts of a chunk of content concurrently from these servers CSl, CS2,..., CSn); and 
for at least one segment of the audiovisual content to be downloaded (para [0069] shows the requested bit rate RBR defines the bit rate of the requested chunk): 
selecting a network interface of the terminal from among the network interfaces associated with the download paths comprised in the description file, as a function of the information on distribution of requests obtained (para [0074] shows the client device CD sends a request to the server CS1 via path P1 a first part of the chunk at the requested bit rate RBR and to the second server CS2 via path P2 a second part of the chunk), and 


Regarding claim 6, Oyman discloses a device for downloading an audiovisual content from a data network, comprising ([Abstract] shows a method for providing a media content to be rendered at a client device; para [0008] shows the media to be streamed is a video and an audio encoded in AAC):
a processor configured to (para [0079]): 
receive a description file [manifest file] describing a sub-dividing of audiovisual content into a set of segments (para [0007] shows the media to be streamed by the Server is previously chopped into chunks representing for example one to ten seconds duration; para [0063] shows a manifest file is received by the client device CD from at least one of the servers CS1, CS2. This manifest file comprises a list of the supported bit rates BRA, BRB, BRC, BRD and for each supported bit rates BRA, BRB, BRC, BRD the list further comprises the total number of chunks, and the chunk size), 
the description file comprising at least two pieces of information [supported bit rates] respectively representative of two segment download paths [P1, P2], each piece of information representative of a download path being associated with a network interface [CI1, CI2], at least two network interfaces being distinct (para [0024, 0063] shows the manifest file comprises a list of the supported bit rates accessible by said client device CD though a first and a second path P1, P2; para [0051] shows the first path P1 is defined by a communication address of a first communication interface CI1 of the client device CD and a communication address of a first server communication interface SI1. Accordingly the second path P2 is defined by a communication address of a second communication interface CI2 of the client device CD and a communication address of a second server communication interface SI2; para [0056] shows the two server communication interfaces SI1, SI2 are located on two different servers CS1, CS2 or located on a single server CS1), 
obtain at least one piece of information [number of chunks, and the chunk size] on distribution of requests for downloading segments by network interface which is obtained from an apparatus of the data network and/or comprised in the description file received (para [0063] shows this manifest file comprises 
the processor is configured: 
for at least one segment of the audiovisual content to be downloaded (para [0069] shows the requested bit rate RBR defines the bit rate of the requested chunk): 
select, as a function of the information on distribution of download requests obtained and of at least two pieces of information respectively representative of two segment download paths, a network interface through which a request for downloading said segment is intended to be sent out (para [0074] shows the client device CD sends a request to the server CS1 via path P1 a first part of the chunk at the requested bit rate RBR and to the second server CS2 via path P2 a second part of the chunk),  
transmit said download request to a transmission device adapted to sending out a download request via the selected network interface para [0055] shows the client device CD is able to request content through a first and a second communication interface CI1, CI2.)

Regarding claim 7, Bichot as applied to claim 1 discloses the transmission device and at least two network interfaces adapted to receiving and sending out data from and to the data network (para [0063] shows this manifest file comprises a list of the supported bit rates accessible by said client device CD though a first and a second path P1, P2; para [0051] shows the first path P1 is defined by a communication address of a first communication interface CI1 of the client device CD and a communication address of a first server communication interface SI1. Accordingly the second path P2 is defined by a communication address of a second communication interface CI2 of the client device CD and a communication address of a second server communication interface SI2.)

Regarding claim 8, Bichot as applied to claim 1 discloses the device is implemented in a terminal (para [0019] shows a terminal.)


generating a description file of said audiovisual content comprising (para [0063] shows a manifest file is received by the client device CD from at least one of the servers CS1, CS2): 
at least two pieces of information [supported bit rates] respectively representative of two segment download paths [P1, P2], each piece of information representative of a download path being associated with a network interface [CI1, CI2], at least two network interfaces being distinct (para [0024, 0063] shows the manifest file comprises a list of the supported bit rates accessible by said client device CD though a first and a second path P1, P2; para [0051] shows the first path P1 is defined by a communication address of a first communication interface CI1 of the client device CD and a communication address of a first server communication interface SI1. Accordingly the second path P2 is defined by a communication address of a second communication interface CI2 of the client device CD and a communication address of a second server communication interface SI2), and 
at least one piece of information [number of chunks, and the chunk size] on distribution of download requests (para [0063] shows this manifest file comprises the total number of chunks, and the chunk size; para [0074] shows the client device CD sends a request to the server CS1 via path P1 a first part of the chunk at the requested bit rate RBR and to the second server CS2 via path P2 a second part of the chunk), 
so that the at least two pieces of information representative of two download paths [P1, P2] enable a terminal, as a function of said piece of information on distribution of download requests, to select a network interface through which a request for downloading a segment is intended to be sent out by said terminal, sending said description file to said terminal (para [0063] shows a manifest file is received by the client device CD from at least one of the servers CS1, CS2. This manifest file comprises a list of the 

	Regarding claim 10, Bichot discloses a device [server] for providing a piece of information [number of chunks, and the chunk size] on multipath [P1, P2] downloading of an audiovisual content sub-divided into segments, the providing device comprising ([Abstract] shows a method for providing a media content to be rendered at a client device; para [0008] shows the media to be streamed is a video and an audio encoded in AAC; para [0063] shows a manifest file is received by the client device CD from at least one of the servers CS1, CS2. This manifest file comprises a list of the supported bit rates BRA, BRB, BRC, BRD and for each supported bit rates BRA, BRB, BRC, BRD the list further comprises the total number of chunks, and the chunk size; para [0051] shows the first path P1 is defined by a communication address of a first communication interface CI1 of the client device CD and a communication address of a first server communication interface SI1. Accordingly the second path P2 is defined by a communication address of a second communication interface CI2 of the client device CD and a communication address of a second server communication interface SI2): 
a processor configured to transmit the following to a terminal (para [0063]): 
a description file comprising (para [0063] shows a manifest file): 
at least two pieces of information [supported bit rates] respectively representative of two segment download paths [P1, P2], each piece of information representative of a download path being associated with a network interface [CI1, CI2], at least two network interfaces being distinct (para [0063] shows the manifest file comprises a list of the supported bit rates BRA, BRB, BRC, BRD; para [0051] shows the first path P1 is defined by a communication address of a first communication interface CI1 of the client device CD and a communication address of a first server communication interface SI1. Accordingly the second path P2 is defined by a communication address of a second communication interface CI2 of the client device CD and a communication address of a second server communication interface SI2), 
at least one piece of information [number of chunks, and the chunk size] on distribution of download requests, the at least two pieces of information representative of two segment download paths enabling the terminal, as a function of said piece of information on distribution of download requests, to 

Regarding claim 11, Bichot as applied to claim 10 discloses the processor is also configured to transmit said information on distribution of requests for downloading segments by network interfaces to the terminal (para [0063] shows this manifest file comprises a list of the supported bit rates BRA, BRB, BRC, BRD and for each supported bit rates BRA, BRB, BRC, BRD the list further comprises the total number of chunks, and the chunk size; para [0069] shows the client device CD determines a requested bit rate RBR among the supported bit rates; the requested bit rate RBR defines the bit rate of the requested chunk.)

a processor configured to transmit the following to a terminal adapted to downloading said audiovisual content: pieces of information [supported bit rates] on distribution of requests for downloading segments by network interface [SI1, SI2], enabling the terminal to select a network interface through which a request for downloading a segment is intended to be sent out by said terminal (para [0007] shows the media to be streamed by the Server is previously chopped into chunks representing for example one to ten seconds duration; para [0063] shows a manifest file is received by the client device CD from at least one of the servers CS1, CS2. This manifest file comprises a list of the supported bit rates BRA, BRB, BRC, BRD and for each supported bit rates BRA, BRB, BRC, BRD the list further comprises the total number of chunks, and the chunk size; para [0051] shows the first path P1 is defined by a communication address of a first communication interface CI1 of the client device CD and a communication address of a first server communication interface SI1. Accordingly the second path P2 is defined by a communication address of a second communication interface CI2 of the client device CD and a communication address of a second server communication interface SI2; para [0069] shows the client device CD determines a requested bit rate RBR among the supported bit rates; the requested bit rate RBR defines the bit rate of the requested chunk.)

	Regarding claim 13, Bichot discloses a non-transitory computer-readable medium  comprising a computer program stored thereon comprising instructions for implementing a method for downloading an audiovisual content from a data network, when the program is executed by a processor of a terminal (para [0079]), 
wherein the instructions configure the terminal to perform acts comprising ([Abstract] shows a method for providing a media content to be rendered at a client device; para [0008] shows the media to be streamed is a video and an audio encoded in AAC): 

obtaining at least one piece of information [number of chunks, and the chunk size] on distribution of requests for downloading segments by network interface, which is obtained from an apparatus of the data network and/or comprised in the description file received (para [0063] shows this manifest file comprises the total number of chunks, and the chunk size; para [0074] shows the client device CD sends a request to the server CS1 via path P1 a first part of the chunk at the requested bit rate RBR and to the second server CS2 via path P2 a second part of the chunk); and 
for at least one segment of the audiovisual content to be downloaded (para [0069] shows the requested bit rate RBR defines the bit rate of the requested chunk): 
selecting a network interface of the terminal from among the network interfaces associated with the download paths comprised in the description file, as a function of the information on distribution of requests obtained, and sending a request for downloading said segment via the selected network interface (para [0074] shows the client device CD sends a request to the server CS1 via path P1 a first part of the chunk at the requested bit rate RBR and to the second server CS2 via path P2 a second part 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bichot, further in view of Oyman et al. (US20180139254A1).
Regarding claim 2, Bichot as applied to claim 1 discloses a client fetches the chunk thanks to an URL pointer (para [0008]) but fails to show MPEG-DASH and a “Base URL.”
However, Oyman, discloses the piece of information representative of the download paths is comprised respectively in a "BaseURL" field of the description file according to the MPEG-DASH standard ([Abstract] shows dynamic adaptive streaming over hypertext transfer protocol (DASH); para [0044] shows the client-to-sever interface can comprise bi-direction paths or links 234, 232 for full-duplex communication or communication of the same data in both directions; para [0045] shows the throughput parameters can comprise one or more indications, options or selections of a guaranteed throughput, a base universal resource locator (URL) throughput information, and a representative identifier throughput information.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Bichot in with the teaching of Oyman in order to enable the network to guarantee throughput for different base URL (Oyman; para [0067]).

Regarding claim 3, Bichot-Oyman as applied to claim 2 discloses the information on distribution of the requests for downloading segments by network interface is a parameter of a "BaseURL" field of the description file received (Oyman; para [0045] shows the throughput parameters can comprise one or 

	Regarding claim 4, Bichot-Oyman as applied to claim 2 discloses the information on distribution of the requests for downloading segments by network interface is represented for each segment by a list of byte-ranges of the audiovisual content, each byte-range being associated with a download path (Bichot; para [0085] shows the client device CD indicates the number of bytes it wishes to retrieve from each server by including a byte range header.)

	Regarding claim 5, Bichot as applied to claim 1 fails to teach the information on distribution of the requests for downloading segments by network interface is obtained via an exchange of messages between a server of the data network and the terminal according to the SAND (Server And Network Assisted DASH) mechanism of the MPEG-DASH standard.
	However, Oyman discloses the information on distribution of the requests for downloading segments by network interface is obtained via an exchange of messages between a server of the data network and the terminal according to the SAND (Server And Network Assisted DASH) mechanism of the MPEG-DASH standard ([Abstract] shows dynamic adaptive streaming over hypertext transfer protocol (DASH); para [0030] shows in order to enhance the delivery of DASH content, server and network assisted DASH (SAND) techniques can provide messages between a DASH client 206 and network element(s).)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Bichot in with the teaching of Oyman in order to enhance the delivery of DASH content (Oyman; para [0030]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN DOAN/Primary Examiner, Art Unit 2442